Case 2:20-cr-20017-TLB Document 551                Filed 09/16/21 Page 1 of 2 PageID #: 2705




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION


UNITED STATES OF AMERICA                                                              PLAINTIFF

VS.                                  CASE NO. 20-20017-009

NICHOLAS MORON RIVERA                                                                 DEFENDANT


              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and (3), Local Rule 72.1 ¶ XII, and

General Order No. 40, this matter was referred to the undersigned for the purposes of conducting

a plea hearing pursuant to Rule 11 of the Federal Rules of Criminal Procedure. Such a hearing was

conducted on September 15, 2021, and pursuant to a written plea agreement, the Defendant,

Nicholas Moron Rivera, entered a plea of guilty to Count Two of the First Superceding Indictment

charging him with knowingly and intentionally distributing a mixture or substance containing a

detectible amount of methamphetamine in violation of 21 U.S.C. § 841(a)(1).

         After conducting the hearing in the form and manner prescribed by Rule 11, the undersigned

finds:

         1.     The Defendant, after consultation with his counsel, has knowingly and voluntarily

consented, both in writing in the plea agreement and on the record at the hearing, to the entry of his

guilty plea to Count Two of the Superceding Indictment before the undersigned, with the plea being

subject to final approval by United States District Judge Timothy L. Brooks.

         2.     The Defendant and the Government have entered into a written plea agreement which

has been disclosed in open court pursuant to Rule 11(c)(2), and the undersigned has directed that

the plea agreement be filed.
Case 2:20-cr-20017-TLB Document 551                 Filed 09/16/21 Page 2 of 2 PageID #: 2706




        3.      The Defendant is fully competent and capable of entering an informed plea; the

Defendant is aware of the nature of the charges contained in the Indictment, the applicable maximum

penalties, and the consequences of the plea of guilty; the Defendant is fully satisfied with his counsel

and has had sufficient time to consult with counsel; and the plea of guilty is a knowing and voluntary

plea supported by an independent basis in fact containing each of the essential elements of the

offenses.

        4.      The Defendant understands his constitutional and statutory rights and wishes to waive

these rights.

        5.      The parties were informed, both in writing in the plea agreement and on the record

at the hearing, of their right to file written objections within fourteen (14) days after receipt of this

Report and Recommendation. To expedite acceptance of the guilty plea, the parties waived, both

on the record and in writing in the plea agreement, their right to file objections.

        Based on the foregoing, the undersigned recommends that Defendant’s guilty plea be

accepted. The written plea agreement will be subject to approval by the District Judge at sentencing.

        DATED this 16th day of September 2021.

                                                /s/ Christy Comstock
                                                CHRISTY COMSTOCK
                                                UNITED STATES MAGISTRATE JUDGE
